Exhibit 99.1 Press Release FOR IMMEDIATE RELEASE Contact:Patrick G. O’Brien Telephone: (724) 684-6800 FedFirst Financial Corporation Announces Second Quarter 2009 Results MONESSEN, PA— August 5, 2009 - FedFirst Financial Corporation (NASDAQ Capital: FFCO; the “Company”), the parent company of First Federal Savings Bank, today announced net income of $48,000 for the three months ended June 30, 2009 compared to $65,000 for the three months ended June 30, 2008. Basic and diluted earnings per share were $0.01 for the three months ended June 30, 2009 and 2008. Year-to-date, the Company reported net income of $367,000 compared to $333,000 for the same period in the prior year.Basic and diluted earnings per share were $0.06 for the six months ended June 30, 2009 and 2008. Mr. O’Brien, President and Chief Executive Officer of the Company, stated, “In spite of the significant impact on net income as a result of the increased FDIC insurance premiums coupled with an industry-wide special assessment, our net income increased for the first six months of 2009 compared to 2008.In addition, we remain encouraged by the progress of our Company in its core business: ● Our net interest margin widened 24 basis points quarter to quarter primarily driven by an increase in core deposits. ● We continue to buffer against the effects of a turbulent economy through increases in our allowance for loan losses where the allowance to total loans ratio improved year-to-date from 0.76% to 0.90%. ● Our noninterest income grew 51% quarter to quarter driven primarily through our insurance agency, Exchange Underwriters.” Second Quarter Results Net interest income for the three months ended June 30, 2009 increased $267,000 to $2.3 million compared to the three months ended June 30, 2008. Interest rate spread and net interest margin were 2.45% and 2.79%, respectively, for the three months ended June 30, 2009 compared to 2.10% and 2.55%, respectively, for the three months ended June 30, 2008. The improvement in interest rate spread and net interest margin is primarily attributed to the growth in the loan portfolio coupled with lower costs on deposits. The provision for loan losses was $230,000 for the three months ended June 30, 2009 compared to $220,000 for the three months ended June 30, 2008. The increase in the provision is primarily related to growth in the loan portfolio, predominantly in commercial real estate and business, one-to-four family residential, and home equity loans. Current conditions in the housing and credit markets also contributed to the increase in the provision. Charge-offs declined to $36,000 for the three months ended June 30, 2009 compared to $49,000 for the three months ended June 30, 2008. Noninterest income increased $298,000 to $887,000 for the three months ended June 30, 2009 compared to $589,000 for the three months ended June 30, 2008. The increase is primarily attributable to an increase in insurance commissions from commercial lines and the acquisition of Allsurance Insurance Agency in March 2009.In addition, we recognized a gain of $73,000 on the sale of securities in the current period. Noninterest expense increased $575,000 for the three months ended June 30, 2009 compared to the three months ended June 30, 2008, primarily due to an increase in FDIC insurance premiums. In the current period, the FDIC imposed an industry-wide special five basis point assessment to cover losses in the Deposit Insurance Fund. The Company accrued $156,000 for its portion of the special assessment.Increased premiums were also the result of a change in the assessment calculation and the Company’s depletion of credits that were available to offset premiums. Year-to-Date Results Net interest income for the six months ended June 30, 2009 increased $607,000 to $4.5 million compared to $3.9 million for the six months ended June 30, 2008. Interest rate spread and net interest margin were 2.44% and 2.77%, respectively, for the six months ended June 30, 2009 compared to 2.05% and 2.53% for the six months ended June 30, 2008. The improvement in interest rate spread and net interest margin is primarily attributed to growth in the loan portfolio coupled with lower costs on deposits. The provision for loan losses was $390,000 for the six months ended June 30, 2009 compared to $279,000 for the six months ended June 30, 2008. The increase in the provision is primarily related to growth and composition of the loan portfolio, predominantly in commercial real estate and business, one-to-four family residential, and home equity loans. Current conditions in the housing and credit markets also contributed to the increase in the provision. Charge-offs declined to $50,000 for the six months ended June 30, 2009 compared to $220,000 for the six months ended June 30, 2008. Noninterest income increased $166,000 to $1.8 million for the six months ended June 30, 2009 compared to $1.6 for the six months ended June 30, 2008. The increase was primarily attributable to an increase of $183,000 in insurance commissions as previously noted. Noninterest expense increased $619,000 for the six months ended June 30, 2009 compared to the six months ended June 30, 2008 primarily due to an increase in FDIC insurance premiums. In the current period, the FDIC imposed an industry-wide special five basis point assessment to cover losses in the Deposit Insurance Fund as explained above. In addition, compensation expense increased due to an increase in health care cost and additional personnel from the acquisition of Allsurance Insurance Agency. Balance Sheet Review Total assets at June 30, 2009 were $345.7 million, a decrease of $4.1 million from total assets of $349.8 million at December 31, 2008. The decrease in total assets was due to sales and paydowns of securities partially offset by $6.2 million of loan growth, primarily in commercial real estate, commercial business and home equity loans. In addition, in the first six months of 2009, deposits grew $11.1 million while borrowings decreased $16.1 million. In the second quarter of 2009, the Company adopted Financial Accounting Standards Board Staff Position (“FSP”) Financial Accounting Standard (“FAS”) 115-2 and FAS 124-2, Recognition and Presentation of Other-Than-Temporary Impairments (“OTTI”).
